UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1525



MICHAEL R. FULLER; NANCY J. HALSTEAD,

                                           Plaintiffs - Appellants,

          versus

COMMONWEALTH OF VIRGINIA; NLI/PLC/MACO III,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CA-96-421-A)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael R. Fuller, Nancy J. Halstead, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying re-

lief on their request for preliminary injunctive relief or, in the

alternative, a writ of mandamus. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Fuller v.
Virginia, No. CA-96-421-A (E.D. Va. Apr. 1, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2